DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 23 Aug 2022, with respect to claim objections have been fully considered and are persuasive. The claim objections of 25 May 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 6, filed 23 Aug 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 25 May 2022 have been withdrawn in view of the cancelled claims. 
Applicant's arguments, see pg. 6-8, filed 23 Aug 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, see pg. 8, that “(Marshall et al.) teaches that the so-called SAP particles are distributed throughout a three dimensional fibrous web, consisting of a first population of fibrillated nanofibers and a second population of fibrillated microfibers, and thus are not dispersed, dissolved or incorporated within an elastomer”. However, the Examiner respectfully disagrees. First, the limitation “wherein the acoustic coupling layer comprises a polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles dispersed, dissolved or incorporated within the elastomer” does not specify, even when the claim is considered as a whole, a particular structural for the elastomer. Additionally, the specification of the instant application discloses at least in pg. 4, lines 3-8 that the elastomer may form an elastomer matrix, and claim 5 recites that the claimed elastomer forms an elastomer matrix. Thus consistent with the disclosure and the level of one of ordinary skill in the art, a broadest reasonable interpretation of the claimed elastomer includes Marshall’s fibrous matrix of polyurethane (see at least [0076]). Second, Marshall explicitly discloses that “a population of superabsorbent polymer (SAP) particles with a median size of less than 40 microns dispersed throughout the fibrous web (of polyurethane)” ([0041]). See the 35 U.S.C. 103 rejection to claim 1 below.
Regarding claim 11, Applicant argues, see pg. 8, that “no proper combination of Lewis, Jr. et al., Sakakawa et al. and Marshall et al. teaches or suggests all limitations of independent claim 11 at least for substantially the same reasons discussed above with reference to claim 1”. However, the Examiner respectfully disagrees at least for the reasons explained above for claim 1.
Regarding claims 2-10 and 12, Applicant argues, see pg. 8, that “claims 2-10 and 12 are allowable over the applied art at least because they ultimately depend from independent claims 1 and 11, respectively, which have been shown to be allowable, as well as in view of their additional recitations”. However, the Examiner respectfully disagrees at least for the reasons explained above for claims 1 and 11.
Applicant's arguments, see pg. 8, filed 23 Aug 2022, with respect to the new claims 14-20 that they are allowable have been fully considered but they are not persuasive. See the 35 U.S.C. 103 rejections to claims 14-20 below.

Status of Claims
Claims 1-12 and 14-20 are currently examination. Claim 13 has been cancelled and claims 14-20 have been newly added since the Non-Final Office Action of 25 May 2022.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein the external surface of the acoustic coupling layer is replenished by the polar liquid in the polar liquid absorbent polymer through desorption when the polar liquid is transported away from the external surface”. The metes and bounds of the claim is unclear. In particular, the antecedent basis for the claimed external surface is in the intended result of “such that an external surface of the acoustic coupling layer is wetted by the polar liquid in the polar liquid absorbent polymer” recited in claim 17.  Additionally, the limitation recites a method step of the external surface being replenished by the polar liquid in a product claim, thus mixing statutory categories that the metes and bounds of the claim are further unclear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the external surface of the acoustic coupling layer is configured to be replenished by the polar liquid in the polar liquid absorbent polymer through desorption when the polar liquid is transported away from the external surface”.

Claim Interpretation
Claim 20 recites the limitation “wherein each particle of the plurality of particles is small enough to avoid reflections of ultrasound waves produced by the ultrasound transducer”. The Examiner interprets “small enough” recited in the limitation in light of the specification as less than 15 micron in diameter (see pg. 7, lines 20-25 of the specification of the instant application).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Jr. et al. (US PG Pub No. 2013/0144193, provided by the Applicant in the IDS of 01 Jul 2020) - hereinafter referred to as Lewis - in view of Sakakawa et al. (JPH0368362A, a copy of machine translation previously provided in the Non-Final Office Action of 25 May 2022) - hereinafter referred to as Sakakawa - and Marshall et al. (US PG Pub No. 2015/0190543) - hereinafter referred to as Marshall.
Regarding claims 1-4 and 15, Lewis discloses a patch for acoustically coupling an ultrasound transducer to a body region (at least Fig. 3-6), the patch comprising:
a holder (coupling compartment 2) for the ultrasound transducer (ultrasound device 7; [0070]: tabs 23 of coupling compartment 2 receive transducer 9); and
an acoustic coupling layer (Fig. 3-5: gel component 1) for acoustically coupling the ultrasound transducer to the body region ([0054]: gel component for transmitting ultrasound and coupling the transducer to the skin of a subject effectively),
the acoustic coupling layer (gel component 1) providing an interface layer between the ultrasound transducer and the body region when the ultrasound transducer is mounted in the holder (Fig. 3-5 and [0054]: gel component for transmitting ultrasound and coupling the transducer to the skin of a subject effectively),
wherein the acoustic coupling layer (gel component 1) comprises a polar liquid absorbent polymer ([0054]: gel component includes hydrogel).
	Lewis does not explicitly disclose:
the polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles dispersed, dissolved or incorporated within the elastomer,
wherein each particle of the plurality of particles has a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer (claims 1-4);
wherein the polar liquid absorbent polymer has a polar solvent absorption capacity of at least 10 times its own weight (claim 2);
wherein the polar liquid absorbent polymer is a copolymer selected from sodium polyacrylate, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymer, cross-linked polyethylene oxide and starch grafted polyacrylonitrile copolymer (claim 3);
wherein the elastomer comprises at least one of polyurethane and polyether block amide (claim 4); and
wherein the polar liquid absorbent polymer has a polar solvent absorption capacity of at least 100 times its own weight (claim 15).
	Sakakawa, however, discloses:
an acoustic coupling layer (ultrasonic transmission medium 4) comprising a polar liquid absorbent polymer embedded in an elastomer (Fig. 1, 3 and [0001]: ultrasound transmission medium 4 comprising sodium polyacrylate, which is surrounded by protective member 1 comprised of polyurethane), 
wherein the polar liquid absorbent polymer is a sodium polyacrylate copolymer ([0001]: ultrasound transmission medium 4 comprising sodium polyacrylate), and 
wherein the elastomer is polyurethane ([0001]: protective member 1 comprised of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Marshall further discloses:
a polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles dispersed within the elastomer (Fig. 1; [0084]: a fibrous network comprising fibers entangling superabsorbent polymer (SAP) particles, wherein SAP particles include sodium polyacrylate; [0041]: a population of superabsorbent polymer (SAP) particles with a median size of less than 40 microns dispersed throughout the fibrous web), wherein each particle of the plurality of particles has a diameter of less than 15 microns ([0085]: mean diameter of SAP particles is less than 40 microns),
wherein the polar liquid absorbent polymer has a polar solvent absorption capacity of at least 10 or 100 times its own weight ([0068]: “superabsorbent” refers to being capable of absorbing at least about 10 times its weight”), and
wherein the elastomer comprises polyurethane ([0080]: fibers include polyurethane).
	It is noted that a review of the specification of the instant application, specifically pg. 7, lines 14-25, discloses that the claimed plurality of particles has a particle diameter below 15 microns. Therefore, a broadest reasonable interpretation of the limitation “wherein each particle of the plurality of particles has a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer” recited in the independent claim 1 in light of the specification of the instant application includes Marshall’s SAP particles of a diameter less than 40 microns.
Additionally, Marshall is in the same field of endeavor as the instant application in providing a polar absorbent polymer made of sodium polyacrylate for its absorption capability (pg. 6, lines 13-24 of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate embedded in polyurethane in a form of a plurality of particles. The motivation for the combination would have been to provide a “gel at least 10 times its own weight of fluid and retain it under moderate pressure”, as taught by Marshall ([0003]).
Regarding claims 5-6, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not explicitly disclose:
wherein the elastomer forms an elastomer matrix (claims 5-6), and
wherein the elastomer matrix has a hardness of less than 50 Shore A (claim 6).
	Marshall, however, discloses:
wherein the elastomer forms an elastomer matrix ([0076]: SAP inside fiber matrix; [0080]: fiber includes polyurethane).
	It is noted that a review of the specification, specifically pg. 6, lines 25-31, discloses that the claimed elastomer matrix includes polyurethane. Therefore, the limitation “wherein the elastomer matrix has a hardness of less than 50 Shore A” recited in claim 6 is an inherent feature of an elastomer matrix made of polyurethane. Thus, a broadest reasonable interpretation of the limitation “wherein the elastomer matrix has a hardness of less than 50 Shore A” in light of the specification includes Marshall’s polyurethane matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Marshall’s polyurethane matrix. The motivation for the combination would have been to “provide[s] a scaffold against which higher pressure can be applied without collapsing the fibrous web”, as taught by Marshall ([0073]).
Regarding claim 7, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not explicitly disclose:
wherein the polar liquid absorbent polymer is chemically bound to the elastomer.
	Marshall, however, discloses:
the polar liquid absorbent polymer is chemically bound to the elastomer ([0079]-[0080]: polymer melt and heated pressurized gas/surfactant stream to bond SAP particles to fibrous absorbent layer of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate chemically bound to polyurethane. The motivation for the combination would have been to allow “SAP particles are homogeneously distributed throughout the three dimensional web and held in place in the fibrous web without adhesives or binders”([0079] of Marshall) in “provides (providing) a scaffold against which higher pressure can be applied without collapsing the fibrous web” ([0073] of Marshall), as taught by Marshall.
Regarding claim 8, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
wherein the polar liquid absorbent polymer is loaded with a polar liquid ([0070]: ultrasound coupling media include hydrogel, water, or combination thereof) and further comprises a gel-forming additive dissolved in the polar liquid loaded into the polar liquid absorbent polymer ([0070]: ultrasound coupling media include ultrasound gel, gel-like material, hydrogel, or combinations thereof).
Regarding claim 9, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
a removable water impermeable foil (applicator component 5) over the interface layer (Fig. 3-4 and [0054]: removable applicator component 5 over gel component 1).
Regarding claim 10, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
a water impermeable seal (surface 3 of coupling compartment 2) around the interface layer (Fig. 3-5: surface 3 surrounding gel component 1).
Regarding claim 14, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not disclose:
wherein elastomer comprises a polar elastomer for ensuring a stable interface between the elastomer and the polar liquid absorbent polymer.
	Sakakawa, however, discloses:
an elastomer comprising polyurethane ([0001]: protective member 1 comprised of polyurethane).
It is noted that a review of the instant application discloses in pg. 4, lines 1-8 that the claimed polar elastomer is made of polyurethane. Therefore, a broadest reasonable interpretation of the limitation “wherein elastomer comprises a polar elastomer for ensuring a stable interface between the elastomer and the polar liquid absorbent polymer” recited in claim 14 in light of the specification of the instant application includes Sakakawa’s polyurethane, since polyurethane is capable of ensuring a stable interface between the elastomer and the polar liquid absorbent according to the specification of the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s polyurethane. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Regarding claim 16, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis does not disclose:
wherein the acoustic coupling layer further comprises a carrier material embedded in the elastomer to which the plurality of particles of the polar liquid absorbent polymer attaches through chemical bonding.
	Marshall, however, discloses:
a carrier material ([0079]: polymer melt and additional particles) embedded in an elastomer ([0079]: fibrous absorbent layer, or three dimensional web comprising polyurethane) to which a plurality of particles of polar liquid absorbent polymer attaches through chemical bonding ([0079]: polymer melt, SAP particles, and additional particles commingling in heated pressure to deposit onto a receiving surface as a three dimensional web (comprising polyurethane)).
	It is noted that a broadest reasonable interpretation has been given to the limitation “a carrier material embedded in the elastomer to which the plurality of particles of the polar liquid absorbent polymer attaches through chemical bonding” to include any material embedded in an elastomer to attach the plurality of particles through chemical bonding, including thermal and pressurized bonding, since a review of the specification of the instant application does not disclose any specific material as a carrier material nor any specific chemical bonding process for attaching polar liquid absorbent polymer particles to the elastomer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Marshall’s polymer melt and other particles for attaching polar liquid absorbent polymer particles through chemical bonding. The motivation for the combination would have been to allow “SAP particles are homogeneously distributed throughout the three dimensional web and held in place in the fibrous web without adhesives or binders”, as taught by Marshall ([0079]).
Regarding claim 17, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1 as discussed above, and Lewis further discloses:
wherein the polar liquid absorbent polymer is preloaded with a polar liquid ([0070]: ultrasound coupling media include hydrogel, water, or combination thereof).
	It is noted that a limited patentable weight has been given to the limitation “such that an external surface of the acoustic coupling layer is wetted by the polar liquid in the polar liquid absorbent polymer” recited in claim 17 as an intended result of the positively claimed polar liquid, since the limitation is not positively recited as a function of the claimed invention.
Regarding claim 19, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 1, as discussed above, and Lewis further discloses:
wherein the holder (coupling compartment 2) comprises a central cavity configured to removably receive the ultrasound transducer (ultrasound device 7; Fig. 8: cavity within coupling compartment 2; Fig. 6-8 and [0070]: snap tab 12 of transducer couples to tabs 23 of gel cup holder’s coupling compartment 2 and removal of transducer from the holder can be accomplished by actually breaking the gel cup holder by pulling pull tab 21), and one or more mating members (tabs 23) configured to engage with a portion of the ultrasound transducer to lock the ultrasound transducer into place within the central cavity (Fig. 6B and [0070]: tabs 23 of the gel cup holder's coupling compartment 2 are in one direction, so once the ultrasound transducer is “snapped in” it will not be easily removed from the gel cup holder).
Regarding claim 11, Lewis discloses an ultrasound transducer (at least Fig. 5-6) comprising:
a major surface ([0059]: coupling component) for contacting a body region ([0059]: top surface of coupling compartment for interfacing with a subject) and
an acoustic coupling layer covering the major surface ([0059]: gel component contained within the coupling compartment),
wherein the acoustic coupling layer (gel component 1) comprises a polar liquid absorbent polymer ([0054]: gel component includes hydrogel).
	Lewis does not explicitly disclose:
wherein the acoustic coupling layer comprises a polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles dispersed, dissolved or incorporated within the elastomer,
wherein each particle of the plurality of particles has a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer.
Sakakawa, however, discloses:
an acoustic coupling layer (ultrasonic transmission medium 4) comprising a polar liquid absorbent polymer embedded in an elastomer (Fig. 1, 3 and [0001]: ultrasound transmission medium 4 comprising sodium polyacrylate, which is surrounded by protective member 1 comprised of polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Marshall further discloses:
a polar liquid absorbent polymer embedded in an elastomer in a form of a plurality of particles dispersed within the elastomer (Fig. 1; [0084]: a fibrous network comprising fibers entangling superabsorbent polymer (SAP) particles, wherein SAP particles include sodium polyacrylate; [0041]: a population of superabsorbent polymer (SAP) particles with a median size of less than 40 microns dispersed throughout the fibrous web; [0080]: fibers include polyurethane), wherein each particle of the plurality of particles have a diameter of less than 15 microns ([0085]: mean diameter of SAP particles is less than 40 microns).
It is noted that a review of the specification of the instant application, specifically pg. 7, lines 14-25, discloses that the claimed plurality of particles has a particle diameter below 15 microns. Therefore, a broadest reasonable interpretation of the limitation “wherein each particle of the plurality of particles has a diameter of less than 10% of any acoustic wavelength produced by the ultrasound transducer” recited in the independent claim 11 in light of the specification of the instant application includes Marshall’s SAP particles of a diameter less than 40 microns.
Additionally, Marshall is in the same field of endeavor as the instant application in providing a polar absorbent polymer made of sodium polyacrylate for its absorption capability (pg. 6, lines 13-24 of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate embedded in polyurethane in a form of a plurality of particles. The motivation for the combination would have been to provide a “gel at least 10 times its own weight of fluid and retain it under moderate pressure”, as taught by Marshall ([0003]).
Regarding claim 12, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 11, as discussed above, and Lewis further discloses:
wherein the acoustic coupling layer is detachably affixed to the major surface ([0071]: coupling compartment can be re-useable, while the gel component can be disposable).
Regarding claim 20, Lewis discloses a patch for acoustically coupling an ultrasound transducer to a body region (at least Fig. 3-6), the patch comprising:
a holder (coupling compartment 2) for the ultrasound transducer (ultrasound device 7; [0070]: tabs 23 of coupling compartment 2 receive transducer 9); and
an acoustic coupling layer (Fig. 3-5: gel component 1) configured to acoustically couple the ultrasound transducer to the body region ([0054]: gel component for transmitting ultrasound and coupling the transducer to the skin of a subject effectively), the acoustic coupling layer providing an interface layer between the ultrasound transducer and the body region ([0040]: an efficient acoustic conductive vehicle for the transmission of low intensity ultrasound between the portable low intensity therapeutic ultrasound device and the skin),
wherein the acoustic coupling layer (gel component 1) comprises a polar liquid absorbent polymer ([0054]: gel component includes hydrogel).
	Lewis does not explicitly disclose:
wherein the acoustic coupling layer comprises an elastomer and a polar liquid absorbent polymer configured to store a polar liquid for wetting and rewetting an external surface of the acoustic coupling layer, 
wherein the polar liquid absorbent polymer comprises a plurality of particles dispersed, dissolved or incorporated within the elastomer, and
wherein each particle of the plurality of particles is small enough to avoid reflections of ultrasound waves produced by the ultrasound transducer.
	Sakakawa, however, discloses:
an acoustic coupling layer (ultrasonic transmission medium 4) comprising an elastomer and a polar liquid absorbent polymer configured to store a polar liquid (Fig. 1, 3 and [0001]: ultrasound transmission medium 4 comprising sodium polyacrylate and water, which is surrounded by protective member 1 comprised of polyurethane).
	It is noted that a limited patentable weight has been given to the limitation “for wetting and rewetting an external surface of the acoustic coupling layer” recited in claim 20 as an intended use of the positively claimed polar liquid, since the limitation is not positively recited as a function of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s acoustic coupling layer comprising polyurethane, sodium polyacrylate, and water. The motivation for the combination would have been to provide an elastic acoustic coupling layer that “can follow the curved surface (of a human body)”, as taught by Sakakawa ([0001]).
Marshall further discloses:
a polar liquid absorbent polymer comprising a plurality of particles dispersed within an elastomer (Fig. 1; [0084]: a fibrous network comprising fibers entangling superabsorbent polymer (SAP) particles, wherein SAP particles include sodium polyacrylate; [0041]: a population of superabsorbent polymer (SAP) particles with a median size of less than 40 microns dispersed throughout the fibrous web), wherein each particle of the plurality of particles has a diameter of less than 15 microns ([0085]: mean diameter of SAP particles is less than 40 microns).	
As noted above in the Claim Interpretation, a broadest reasonable interpretation of the limitation “wherein each particle of the plurality of particles is small enough to avoid reflections of ultrasound waved produced by the ultrasound transducer” recited in the independent claim 20 in light of the specification of the instant application, and such interpretation includes Marshall’s SAP particles of a diameter less than 40 microns.
Additionally, Marshall is in the same field of endeavor as the instant application in providing a polar absorbent polymer made of sodium polyacrylate for its absorption capability (pg. 6, lines 13-24 of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Sakakawa’s sodium polyacrylate embedded in polyurethane and Marshall’s sodium polyacrylate embedded in polyurethane in a form of a plurality of particles. The motivation for the combination would have been to provide a “gel at least 10 times its own weight of fluid and retain it under moderate pressure”, as taught by Marshall ([0003]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Sakakawa and Marshall, as applied to claim 17 above, and further in view of Elejalde et al. (US PG Pub No. 2011/0113886) - hereinafter referred to as Elejalde.
Regarding claim 18, Lewis in view of Sakakawa and Marshall discloses all limitations of claim 17, as discussed above, and Lewis does not disclose:
wherein the external surface of the acoustic coupling layer is replenished by the polar liquid in the polar liquid absorbent polymer through desorption when the polar liquid is transported away from the external surface.
	Elejalde, however, discloses:
an external surface of an acoustic coupling layer (coupler 59; [0056]: coupler is a polyvinyl alcohol hydrogel comprising polyvinyl alcohol in water) is replenished by a polar liquid ([0085]-[0083]: water in couplers) in a polar liquid absorbent polymer ([0056]: polyvinyl alcohol hydrogel) through desorption when the polar liquid is transported away from the external surface (Fig. 5 and [0081]-[0083]: couplers 55 and 59 have composition that readily allows a liquid 65, 67, in this example water, to be exuded onto the probe 53 and object 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s acoustic coupling layer to include Elejalde’s acoustic coupling layer comprising water in polyvinyl alcohol hydrogel, where the water is transported away from the acoustic coupling layer. The motivation for the combination would have been “to remove the need for applying a gel to the object surface” ([0081] of Elejalde) and allow the “liquid (water) is continuously exuded during use” ([0083] of Elejalde).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. (US PG Pub No. 2017/0281124) discloses an acoustic coupling layer of polyurethane and polyvinyl alcohol (PVA) based polymer gel ([0072]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799